Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-14-00051-CR

                                    Taylor Rae ROSENBUSCH,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                     From the 226th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011CR11074
                              Honorable Dick Alcala, Judge Presiding

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: February 5, 2014

DISMISSED FOR WANT OF JURISDICTION

           On October 18, 2013, Appellant Taylor Rae Rosenbusch was sentenced to twelve years’

confinement in the Texas Department of Criminal Justice—Institutional Division in trial court

cause number 2011CR11074. Appellant’s notice of appeal was due not later than November 18,

2013. See TEX. R. APP. P. 26.2(a); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).

Appellant’s motion for extension of time to file a notice of appeal was due not later than December

3, 2013. See TEX. R. APP. P. 26.3; Olivo, 918 S.W.2d at 522. The clerk’s record shows Appellant’s

notice of appeal was filed on January 14, 2014; it does not show a motion for new trial or a motion
                                                                                     04-14-00051-CR


for extension of time to file a notice of appeal was filed. See TEX. R. APP. P. 26.3. In Appellant’s

motion to abate the appeal numbered 04-14-00050-CR, an appeal of trial court cause number

2011CR11075, Appellant acknowledges that she did not timely file a notice of appeal in this appeal

(i.e., 04-14-00051-CR).

         Absent a timely-filed, written notice of appeal of a criminal conviction, this court lacks

jurisdiction over the appeal. Olivo, 918 S.W.2d at 522 (“A timely notice of appeal is necessary to

invoke a court of appeals’ jurisdiction.”); Shute v. State, 744 S.W.2d 96, 97 (Tex. Crim. App.

1988).

         This appeal is dismissed for want of jurisdiction.


                                                   PER CURIAM

DO NOT PUBLISH




                                                 -2-